 1   Mark E. Lowary, Esq. (SBN: 168994)
     David R. Casady, Esq. (SBN: 273282)
 2   Amanda F. Riley, Esq., (SBN: 284440)
     BERMAN BERMAN BERMAN
 3   SCHNEIDER & LOWARY, LLP
     2390 Professional Drive
 4   Roseville, California 95661
     Telephone: (916) 846-9391
 5   afriley@b3law.com
 6   Martin Moreno (SBN: 228072)
     GUIDEONE INSURANCE
 7   P.O. Box 14503
     Des Moines, IA 50306-3503
 8   Telephone: (562) 733-2432
 9   Attorneys for Defendant Harmony Home Care, Inc.
10                            UNITED STATES DISTRICT COURT

11                           EASTERN DISTRICT OF CALIFORNIA

12
13   TYRONE DOUTHERD,                       No. 2:17-cv-02225-MCE-EFB

14                   Plaintiff,
                                              STIPULATION TO EXTEND DISCOVERY
15          v.                                CUT-OFF DATES AND ORDER
16   DORIS MARIE MONTESDEOCA,
     estate of LUCILLE J. SMITH,
17   deceased, UNITED PARCEL
     SERVICE, INC., LIBERTY MUTUAL
18   INSURANCE COMPANY, and DOES            Complaint Filed: August 25, 2018
     1-30,                                  Judge: Hon. Morrison C. England
19
                     Defendant.
20
21
22
23
24
25
26
27
28
                                              1
                                   STIPULATION AND ORDER
 1                                                  I.
 2                                         INTRODUCTION

 3          The parties, Plaintiff Tyrone Doutherd, (“Plaintiff”) and Defendants Harmony Home
 4   Care, Inc., Estate of Lucille J. Smith, UPS Ground Freight, Inc. and Liberty Mutual
 5   Insurance Company, (collectively “Defendants”), through their respective attorneys of
 6   record, hereby jointly stipulate to an extension of the currently scheduled discovery
 7   deadlines as set forth below.
 8                                                 II.
 9                              RECITALS/GROUNDS FOR RELIEF
10          Pursuant to Rule 16, a party may seek modification of a scheduling order, including
11   modification of a discovery cut-off date, “only for good cause and with a judge’s consent.”
12   Fed. R. Civ. P. 16(b)(4). “Good cause” exists only when a scheduling deadline “cannot
13   reasonably be met despite the diligence of the party seeking the extension.” Schafferner
14   v. Crown Equipment Corporation, No. C09-00284 SBA, 2011 WL 6303408, at *2 (N.D.
15   Cal. Dec. 16, 2011) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609, (9th
16   Cir. 1992). A party may establish good cause by showing:
17                 (1) that [he or she] was diligent in assisting the court in creating
                   a workable Rule 16 order; (2) that [he or she] noncompliance
18                 with a Rule 16 deadline occurred or will occur, notwithstanding
                   [his or her] diligent efforts to comply, because of the
19                 development of matters which could not have been reasonable
                   foreseen or anticipated at the time of the Rule 16 scheduling
20                 conference; and (3) that [he or she} was diligent in seeking
                   amendment of the Rule 16 order, once it became apparent that
21                 he or she could not comply with the order.
22
     Hood v. Hartford Life & Accident Inc., Co., 567 F.Supp.2d 1221, 1224 (E.D. Cal. 2008)
23
     (citation omitted).
24
     ///
25
     ///
26
     ///
27
            WHEREAS the current deadline to complete all non-expert discovery is October
28
                                                     2
                                        STIPULATION AND ORDER
 1   25, 2018.
 2         WHEREAS        Defendants requested that Plaintiff stipulate to extend the written

 3   discovery cut-off deadline because the Defendant, Harmony Home Care., Inc., believes
 4   that additional time is needed to conclude the parties’ discovery and reach a good faith
 5   settlement.
 6         AND     WHEREAS,      THE    PARTIES      STIPULATE    AND    AGREE      TO   THE
 7   FOLLOWING:
 8         1.      To extend the non-expert discovery cut-off deadline up to and including
 9   December 14, 2018.
10         2.      To extend the expert discovery cut-off deadline up to and including January
11   31, 2019.
12   SO STIPULATED.
13
     Dated: October 5, 2018                                BERMAN, BERMAN, BERMAN,
14                                                         SCHNEIDER & LOWARY, LLP
15
                                                           __/s/ Amanda F. Riley______
16                                                         Amanda F. Riley
                                                           Attorney for Defendant
17                                                         Harmony Home Care, Inc.
18
19   Dated: October 5, 2018                                POWERS MILLER

20                                                         __/s/ Eric F. Della Santa______
                                                           Eric F. Della Santa
21                                                         R. James Miller
                                                           Attorney for Defendants
22
                                                           Estate of Lucille J. Smith
23
24
25
26
27   Signatures continue on the next page
     Dated: October 5, 2018                                HUNTON & WILLIAMS, LP
28
                                                 3
                                       STIPULATION AND ORDER
 1
                                                     _/s/ Emily Burkhardt Vicente
 2                                                   Emily Burkhardt Vicente
 3                                                   D. Andrew Quigley
                                                     Attorney for Defendant
 4                                                   United Parcel Service, Inc.

 5   Dated: October 5, 2018                          MCCURDY & MILLER, LLP
 6                                                   __/s/ Kevin G. McCurdy____
 7                                                   Kevin G. McCurdy
                                                     Robert J. Scott, Jr.
 8                                                   Attorney for Defendant
                                                     Liberty Mutual Insurance Co.
 9
10
     Dated: October 5, 2018                          LAW OFFICES OF ELLEN DOVE
11
                                                     _/s/ Ellen C. Dover_____
12                                                   Ellen C. Dove
                                                     Attorney for Plaintiff
13                                                   Tyrone Doutherd
14
15
16
17
18
19
20
21
22
23
24
25
26
27                            SIGNATURE CERTIFICATION
28
                                            4
                                   STIPULATION AND ORDER
 1          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 2   Procedures Manual, I hereby certify that the content of this document is acceptable to all

 3   parties’ respective legal counsels and that I have obtained their authorizations to affix their
 4   electronic signatures to this document.
 5   Dated: October 5, 2018                                    BERMAN, BERMAN, BERMAN,
 6                                                             SCHNEIDER & LOWARY, LLP

 7                                                             __/s/ Amanda F. Riley______
                                                               Amanda F. Riley
 8                                                             Attorney for Defendant
                                                               Harmony Home Care, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    5
                                        STIPULATION AND ORDER
 1                                          ORDER
 2
           The Stipulation of the parties is accepted and the deadline for discovery of non-
 3
     expert witnesses is extended up to and including December 14, 2018. The deadline for
 4
 5   expert discovery is extended up to and including January 31, 2019.

 6         IT IS SO ORDERED.
 7   Dated: October 10, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
                                     STIPULATION AND ORDER
 1                                 CERTIFICATE OF SERVICE
 2           I am a citizen of the United States. My business address is 2390 Professional
     Drive, Roseville, California 95661. I am employed in the county of Placer where this
 3   service occurs. I am over the age of 18 years, and not a party to the within cause. I am
     readily familiar with my employer’s normal business practice for collection and processing
 4   of correspondence for mailing with the U.S. Postal Service, and that practice is that
     correspondence id deposited with the U.S. Postal Service the same date as the day of
 5   collection in the ordinary course of business.
 6         On the date set forth below, following ordinary business practice, I served a true
     copy of the foregoing document(s) described as:
 7
 8                              [SEE ATTACHED SERVICE LIST]
 9          (BY MAIL) In accordance with the regular mail collection and processing practices
     of this business office, with which I am familiar, by means of which mail is deposited with
10   the United States Postal Service at Los Angeles, California that same day in the ordinary
     course of business, I deposited such sealed envelope for collection and mailing on this
11   same date following ordinary business practices.
12   _X_ (BY ELECTRONIC FILING AND SERVICE) with the Clerk of the Court using the
     CM/ECF System: in accordance with the F.R.C.P. 5(b)(2)(D) and the above Court’s Local
13   Rules, I electronically filed the foregoing with the Clerk of the Court for the United States
     District Court by using the CM/EMF system. Participants in the case who are registered
14   CM/ECF users will be served by the CM/ECF system.
15   _X_ (Federal) I declare under the penalty of perjury under the laws of the United States
     that the above is true and correct.
16
           (BY MAIL) Certified U.S. Mail, deposited with the U.S. Postal Service at Riverside,
17   California that same day in the ordinary course of business I deposited such sealed
     envelope for collection & mailing on this same date following ordinary business practices,
18   with a certified, return receipt requested.
19           (BY ELECTRONIC MAIL) Based on the parties’ agreement to accept service by
     electronic transmission, I sent the above document(s) to the person(s) at the electronic
20   address(es) noted in the attached service list from my electronic service address which is
     lcarmichael@b3law.com.
21
           (BY OVERNIGHT MAIL)
22         ___ I caused such envelope to be delivered by hand to the office of the
                addressee, either by overnight delivery via Federal Express or Overnite
23              Express.
24   STATE
     X    I declare under penalty of perjury under the laws of the State of California that the
25                     above is true and correct.
26         Executed on October 5, 2018, at Roseville, California.
27   Lori Carmichael__                                        /s/ Lori Carmichael
           Name                                                Signature
28
                                                   7
                                       STIPULATION AND ORDER
 1                                       Service List
 2              __________________________________________________

 3                     Doutherd v. Doris Marie Montesdeoca, et al
             United States District Court for the Eastern District of California
 4                          Case No. 2:17-cv-02225 MCE-EFB
              ___________________________________________________
 5
 6
     Ellen C. Dove, Esq.                       HUNTON & WILLIAMS, LP
 7   Attorney at Law                           Emily Burkhardt Vincente
     5325 Elkhorn Blvd., #160                  Anh Nguyen
 8   Sacramento, California 95842              550 Hope Street, Ste 2000
     Tele: (916) 331-0111                      Los Angeles, California 90071
 9   Fax: (916) 726-8576                       Tel: (213) 532-2000
     Attorney for Plaintiff, Tyrone Doutherd   Fax; (213) 532-2020
10                                             anguyen@huntonak.com
                                               ebvicente@huntonak.com
11   R. James Miller, Esq.
     Eric F. Della Santa                       HUNTON & WILLIAMS, LP
12   Powers Miller                             Emily Burkhardt Vicente
     3500 Douglas Blvd.                        550 S Hope Street, Ste 2000
13   Suite 100                                 Los Angeles, CA 90071
     Roseville, CA 95661                       Tel: (213) 532-2000
14   916-924-7900                              Fax: (213) 532-2020
     Fax: 916-924-7980                         ebvicente@huntonak.com
15   Email: RJM@powersmiller.com               Attorneys for Defendant United Parcel
     Email: eds@powersmiller.com               Service, Inc.
16   Attorneys for Defendant Estate of
     Lucille J. Smith and Doris Marie          Kevin G. McCurdy
17   Montesdeoc                                McCurdy & Fuller, LLP
                                               565 Middlefield Road
18                                             Suite 100
                                               Menlo Park, CA 94025
19                                             650-618-3500
                                               Fax: 650-618-3599
20                                             Email:
                                               kevin.mccurdy@mccurdylawyers.com
21
                                               Robert J. Scott , Jr.
22                                             Mccurdy & Fuller LLP
                                               565 Middlefield Rd.
23                                             Suite 100
                                               Menlo Park, CA 94025
24                                             650-618-3500-3518
                                               Fax: 650-618-3599
25                                             Email: robert.scott@mccurdylawyers.com
                                               Attorneys for Liberty Mutual Insurance
26                                             Company
27
28
                                               8
                                   STIPULATION AND ORDER
